 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10

11   DAVID K. HOWELL,                            Case No. CV 15-03551 PA (RAO)
12                      Petitioner,
13         v.                                    ORDER ACCEPTING FINDINGS,
                                                 CONCLUSIONS, AND
14   SHAWN HATTON,                               RECOMMENDATIONS OF
                                                 UNITED STATES MAGISTRATE
15                      Respondent.              JUDGE
16

17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the First Amended
18   Petition, all of the records and files herein, and the Magistrate Judge’s Report and
19   Recommendation (the “Report”). The Court has further engaged in a de novo
20   review of those portions of the Report and Recommendation issued on October 4,
21   2018, to which Petitioner has objected. The Court hereby accepts and adopts the
22   findings, conclusions, and recommendations of the Magistrate Judge.
23         IT IS ORDERED that the First Amended Petition is denied, and Judgment
24   shall be entered dismissing this action with prejudice.
25

26   DATED: November 20, 2018
27
                                            PERCY ANDERSON
28                                          UNITED STATES DISTRICT JUDGE
